Now, therefore, it is considered, ordered and adjudged by the Court that the cause is remanded to the Court of Appeals with direction to set aside its order affirming the judgment of the trial court and to proceed to hear the appeal on its merits, with leave to impose such conditions or sanctions as it deems appropriate for the violation and disregard of our Appellate Rules. Further ordered that the motion filed by the respondent State of New Mexico on the 19th day of February 1975, be and the same is hereby denied in view of the disposition ordered herein.